Title: To James Madison from Anthony Merry, 2 October 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


2 October 1804, Philadelphia. Acknowledges receipt “yesterday” of JM’s 25 Sept. letter “inclosing an authenticated Copy of a Deposition to prove that James Matthews, who appears to have been pressed into the British Service, and to have been lately on board His Majesty’s Ship Driver, is a Citizen of the United States” and requesting his discharge. “I shall lose no Time, Sir, in transmitting a Copy of the abovementioned Document to the Commander in Chief of His Majesty’s Ships on the Halifax Station (the Driver not being at present … off the Port of New York) and make him acquainted with your Desire on this Occasion.”
